On Motion for Rehearing
Pursuant to appellants’ alternate motion included in their motion for rehearing pending herein, this Court on June 12, 1961 certified to the Supreme Court of Texas this question: “Does Article 2276, V.A.T.S, Acts 1909, SS, p. 284, relieve the trustees of a common school district and district trustees of a rural high school district from filing an appeal bond as required by Rule 354, T.R.C.P.?”
The Supreme Court in a per curiam opinion, handed down July 3, 1961, 348 S.W.2d 17, answered such question in the negative. The Court also decreed that no motion for rehearing would be entertained, *247and that appellants pay costs incurred in connection with the certified question. The Supreme Court’s decision has been duly certified to this Court for observance. Appellants’ motion for rehearing is denied.